—Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered July 13, 1998, which, insofar as appealed from, denied defendants’ motions for preclusion and protective orders, unanimously affirmed, without costs.
Plaintiffs' additional bill of particulars is adequately responsive to a demand that improperly sought much in the way of evidentiary material (see, Rabat v GNAC Corp., 155 AD2d 245). The lack of knowledge of the deposition witnesses produced by defendant partnership warrants the deposition of the individual on whom plaintiff served a subpoena (see, Tower v Chemical Bank, 140 AD2d 514). Concur — Tom, J. P., Mazzarelli, Andrias and Saxe, JJ.